

Exhibit 10.1
FIRST AMENDMENT TO AMENDED AND RESTATED LEASE
THIS FIRST AMENDMENT TO AMENDED AND RESTATED LEASE (this “Amendment”) is entered
into as of this 30th day of June, 2017 (the “First Amendment Execution Date”),
by and between BMR-11388 SORRENTO VALLEY ROAD LP, a Delaware limited partnership
(“Landlord,” formerly known as BMR-11388 Sorrento Valley Road LLC), and
HALOZYME, INC., a California corporation (“Tenant”).
RECITALS
A.WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease dated as of June 10, 2011 (as the same may have been amended, supplemented
or modified from time to time, the “Existing Lease”), whereby Tenant leases
certain premises (the “Premises”) from Landlord at 11388 Sorrento Valley Road in
San Diego, California (the “Building”);
B.WHEREAS, Landlord and Tenant desire to extend the Term of the Existing Lease;
and
C.WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.” From and after the date hereof, the term “Lease,” as used
in the Existing Lease, shall mean the Existing Lease, as amended by this
Amendment.
2.Extension Term. The Term of the Lease is hereby extended for sixty (60) months
and, therefore, the Term Expiration Date is hereby amended to mean January 14,
2023. The period commencing on January 15, 2018 (the “Extension Term
Commencement Date”) and ending on the Term Expiration Date shall be referred to
herein as the “Extension Term.”
3.Condition of Premises. Tenant acknowledges that (a) it is in possession of and
is fully familiar with the condition of the Premises and, notwithstanding
anything contained in the Lease to the contrary, agrees to take the same in its
condition “as is” as of the Extension Term Commencement Date, and (b) Landlord
shall have no obligation to alter, repair or otherwise prepare the Premises for
Tenant’s continued occupancy for the Extension Term or to pay for any
improvements to the Premises, except with respect to payment of the TI Allowance
(as defined below).





--------------------------------------------------------------------------------




4.Base Rent. During the Extension Term, Base Rent for the Premises shall be as
set forth in the following table:
Dates
Square Feet of Rentable Area
Base Rent per Square Foot of Rentable Area
Monthly Base Rent
Annual Base Rent
1/15/2018 – 1/14/2019
27,575
$2.75 monthly
$75,831.25
$909,975.00
1/15/2019 – 1/14/2020
27,575
$2.83 monthly
$78,037.25
$936,447.00
1/15/2020 – 1/14/2021
27,575
$2.91 monthly
$80,243.25
$962,919.00
1/15/2021 – 1/14/2022
27,575
$3.00 monthly
$82,725.00
$992,700.00
1/15/2022 – 1/14/2023
27,575
$3.09 monthly
$85,206.75
$1,022,481.00



5.Base Rent Abatement. Tenant’s obligations with respect to Base Rent as to the
Premises shall be subject to abatement in the amount of One Hundred Fifty-One
Thousand Six Hundred Sixty-Two and 50/100 Dollars ($151,662.50) (the "Base Rent
Abatement"), which Base Rent Abatement shall be amortized and applied in equal
installments over months one (1) through four (4) of the Extension Term;
provided, however, that Tenant shall not be entitled to any portion of the Base
Rent Abatement accruing during a period of time in which Tenant is in Default
under the Lease. Tenant acknowledges and agrees that the Base Rent Abatement has
been granted to Tenant as additional consideration for entering into this
Amendment and for agreeing to pay the Rent and perform all of the obligations of
Tenant under the Lease. The Base Rent Abatement shall not work to abate or
reduce Tenant’s obligations under the Lease with respect to Additional Rent
including (without limitation) Tenant’s obligations with respect to Operating
Expenses and the Property Management Fee. For avoidance of doubt, for the first
four (4) months of the Extension Term, the Property Management Fee shall be
calculated as if Tenant were paying Seventy-Five Thousand Eight Hundred
Thirty-One and 25/100 Dollars ($75,831.25) per month for Base Rent.
6.Termination Option. Tenant shall have the one-time option to terminate the
Lease (the “Termination Option”) effective as of the date that is thirty-six
(36) months after the Extension Term Commencement Date (such date,
the “Termination Date”), subject to the terms, conditions and provisions of this
Section.
6.1    The Termination Option is conditional upon Tenant delivering to Landlord
written notice of Tenant’s election to exercise the Termination Option (the
“Termination Notice”) on or before the date that is nine (9) months prior to the
Termination Date (such date, the “Exercise Date”). Tenant shall not be deemed to
have exercised the Termination Option unless and until Tenant has delivered the
Termination Notice to Landlord. Time shall be of the essence as to Tenant’s
exercise of the Termination Option. Tenant acknowledges that it would be
inequitable to require Landlord to accept any exercise of the Termination Option
after the Exercise Date. Any attempted exercise of the Termination Option after
the Exercise Date shall be void and of no force or effect.




2



--------------------------------------------------------------------------------




6.2    In the event that Tenant exercises the Termination Option, Tenant shall
be required to pay to Landlord the Termination Fee (as defined below) on or
before the Termination Date. The “Termination Fee” means an amount equal to the
sum of (a) One Hundred Sixty Thousand Four Hundred Eighty-Six and 50/100 Dollars
($160,486.50), plus (b) the unamortized amounts (as of the Termination Date) of
(i) all leasing commissions paid by Landlord in connection with this Amendment,
and (ii) the TI Allowance (as defined below). The amounts in Subsection
6.2(b)(i) and (ii) shall be calculated by amortizing the same at eight percent
(8%) per annum commencing on the Extension Term Commencement Date and ending on
the Term Expiration Date). If Tenant fails to pay, or is late in paying, the
Termination Fee to Landlord, then Landlord shall have all of the rights and
remedies set forth in the Lease for nonpayment of Rent (including the right to
interest and the right to assess a late charge), and for purposes of any
litigation instituted with regard to such amounts the same shall be considered
Rent. Tenant’s obligation to pay the Termination Fee shall survive the
expiration or earlier termination of the Lease.
6.3    If Tenant exercises the Termination Option in accordance with this
Section on or before the Exercise Date, then the Lease shall terminate on the
Termination Date and the Lease shall thereafter be of no further force or
effect, except for those provisions that, by their express terms, survive the
expiration or earlier termination of the Lease. In such event, Tenant shall
surrender the Premises to Landlord on or before the Termination Date in
accordance with all of the terms, conditions and provisions of the Lease. If
Tenant does not so surrender the Premises to Landlord in accordance with all of
the terms, conditions and provisions of the Lease on or before the Termination
Date, then Tenant, pursuant to Section 26.2 of the Existing Lease, shall become
a tenant at sufferance with respect to the Premises until the actual date that
Tenant surrenders the Premises to Landlord in accordance with the terms,
conditions and provisions of the Lease.
6.4    Notwithstanding anything to the contrary in this Section, Tenant shall
not be permitted to exercise the Termination Option during such period of time
that Tenant is in Default under any provision of the Lease. Any attempted
exercise of the Termination Option during a period of time in which Tenant is so
in Default shall be void and of no force or effect.
6.5    Notwithstanding anything to the contrary in this Section, if (a) Tenant
timely and effectively exercises the Termination Option, and (b) prior to the
Termination Date, Landlord (or an affiliate of Landlord) and Tenant fully
execute and deliver a lease of seventy-five thousand (75,000) square feet of
Rentable Area (or more) for a term of ten (10) years (or more) at another
property owned by Landlord (or an affiliate of Landlord) (any such lease, the
“New Lease”), then Tenant shall not be required to pay the Termination Fee.
Notwithstanding anything to the contrary, neither party shall have any
obligation to enter into or negotiate for the New Lease.
7.Tenant Improvements. Landlord shall cause the work (the “Tenant Improvements”)
described in the Work Letter attached hereto as Exhibit A (the “Work Letter”) to
be constructed in the Premises at a cost to Landlord not to exceed Five Hundred
Fifty-One Thousand Five Hundred Dollars ($551,500) (the “TI Allowance”).






3



--------------------------------------------------------------------------------




7.1    The TI Allowance may be applied to the costs of (a) construction, (b)
project management by Landlord (which fee shall equal one point five percent
(1.5%) of the cost of the Tenant Improvements, including the TI Allowance), (c)
commissioning of mechanical, electrical and plumbing systems by a licensed,
qualified commissioning agent hired by Landlord, and review of such party’s
commissioning report by a licensed, qualified commissioning agent hired by
Tenant, (d) space planning, architect, engineering and other related services
performed by third parties unaffiliated with Tenant, (e) building permits and
other taxes, fees, charges and levies by Governmental Authorities for permits or
for inspections of the Tenant Improvements, and (f) costs and expenses for
labor, material, equipment and fixtures. In no event shall the TI Allowance be
used for (w) payments to Tenant or any affiliates of Tenant, (x) the purchase of
any furniture, personal property or other non-building system equipment, (y)
costs arising from any default by Tenant of its obligations under the Lease or
(z) costs that are recoverable by Tenant from a third party (e.g., insurers,
warrantors, or tortfeasors).
7.2    Tenant shall have until the date that is eighteen (18) months after the
First Amendment Execution Date (such date, the “TI Deadline”), to expend the
unused portion of the TI Allowance, after which date Landlord’s obligation to
fund any such costs shall expire. In no event shall any unused TI Allowance
entitle Tenant to a credit against Rent payable under the Lease.
7.3    Tenant acknowledges that Landlord shall be constructing the Tenant
Improvements in the Premises during Tenant’s occupancy of the Premises for the
Permitted Use. Tenant shall permit Landlord to enter the Premises at all times
(including during business hours) to construct the Tenant Improvements, and
Tenant shall otherwise reasonably cooperate with Landlord throughout the
construction process to enable Landlord to complete the Tenant Improvements in a
timely and efficient manner. In constructing the Tenant Improvements, Landlord
shall reasonably cooperate with Tenant so as to cause as little interference to
Tenant as is reasonably possible; provided, however, that in no event shall
Landlord’s construction of the Tenant Improvements in the Premises (a) cause
Rent to abate under the Lease, (b) give rise to any claim by Tenant for damages
or (c) constitute a forcible or unlawful entry, a detainer or an eviction of
Tenant.
8.Existing Alterations. Tenant shall not be required to remove any Alteration(s)
existing in the Premises as of the First Amendment Execution Date to the extent
such Alteration(s) were approved by Landlord in accordance with Article 16 of
the Existing Lease.
9.Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment, other than
Cushman & Wakefield (“Broker”), and agrees to reimburse, indemnify, save, defend
(at Landlord’s option and with counsel reasonably acceptable to Landlord, at
Tenant’s sole cost and expense) and hold harmless the Landlord Indemnitees for,
from and against any and all cost or liability for compensation claimed by any
such broker or agent, other than Broker, employed or engaged by it or claiming
to have been employed or engaged by it. Broker is entitled to a leasing
commission in connection with the making of this Amendment, and Landlord shall
pay such commission to Broker pursuant to a separate agreement between Landlord
and Broker.




4



--------------------------------------------------------------------------------




10.No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Existing Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.
11.Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:
Halozyme, Inc.
11388 Sorrento Valley Road
San Diego, California 92121
Attention: General Counsel


Landlord confirms that, notwithstanding anything in the Lease to the contrary,
notices delivered to Landlord pursuant to the Lease should be sent to:
BMR-Sorrento Valley Road LP
17190 Bernardo Center Drive
San Diego, California 92128
Attn: Legal Department


12.Effect of Amendment. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. In
the event of any conflict between the terms contained in this Amendment and the
Existing Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties.
13.Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.
14.Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.
15.Authority. Landlord and Tenant guarantee, warrant and represent that the
individual or individuals signing this Amendment on such party’s behalf have the
power, authority and legal capacity to sign this Amendment on behalf of and to
bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf such
individual or individuals have signed.


5



--------------------------------------------------------------------------------




16.Counterparts; Facsimile and PDF Signatures. This Amendment may be executed in
one or more counterparts, each of which, when taken together, shall constitute
one and the same document. A facsimile or portable document format (PDF)
signature on this Amendment shall be equivalent to, and have the same force and
effect as, an original signature.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.
LANDLORD:
BMR-11388 SORRENTO VALLEY ROAD LP,
a Delaware limited partnership


By:    /s/ Marie Lewis        
Name:    Marie Lewis            
Title:    Vice President, Legal        


TENANT:
HALOZYME, INC.,
a California corporation


By:    /s/ Harry J. Leonhardt             
Name:    Harry Leonhardt             
Title:    Senior Vice President, General Counsel











--------------------------------------------------------------------------------





EXHIBIT A
WORK LETTER
This Work Letter (this “Work Letter”) is made and entered into as of the 30th
day of June, 2017, by and between BMR-11388 SORRENTO VALLEY ROAD LP, a Delaware
limited partnership (“Landlord”), and HALOZYME, INC., a California corporation
(“Tenant”), and is attached to and made a part of that certain First Amendment
to Amended and Restated Lease dated of even date herewith (as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Amendment”), by and between Landlord and Tenant for the Premises
located at 11388 Sorrento Valley Road in San Diego, California. All capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Amendment.
1.General Requirements.
1.1.    Authorized Representatives.
(a)    Landlord designates, as Landlord’s authorized representative (“Landlord’s
Authorized Representative”), (i) Federico Mina as the person authorized to
initial plans, drawings, approvals and to sign change orders pursuant to this
Work Letter and (ii) an officer of Landlord as the person authorized to sign any
amendments to this Work Letter or the Lease. Tenant shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by the appropriate Landlord’s Authorized Representative.
Landlord may change either Landlord’s Authorized Representative upon one (1)
business day’s prior written notice to Tenant.
(b)    Tenant designates, as Tenant’s authorized representative (“Tenant’s
Authorized Representative”), (i) Kevin Maxson as the person authorized to
initial and sign all plans, drawings, change orders and approvals pursuant to
this Work Letter, and (ii) an officer of Tenant as the person authorized to sign
any amendments to this Work Letter or the Lease. Landlord shall not be obligated
to respond to or act upon any such item until such item has been initialed or
signed (as applicable) by the appropriate Tenant’s Authorized Representative.
Tenant may change Tenant’s Authorized Representative upon one (1) business day’s
prior written notice to Landlord.
1.2.    Schedule. The schedule for design and development of the Tenant
Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with a
schedule to be prepared by Landlord (the “Schedule”). The Schedule shall be
subject to adjustment as mutually agreed upon in writing by the parties, or as
otherwise provided in this Work Letter.
1.3.    Landlord’s Architects, Contractors and Consultants. The architect,
engineering consultants, design team, general contractor and subcontractors
responsible for the construction of the Tenant Improvements shall be selected by
Landlord.





--------------------------------------------------------------------------------




2.Tenant Improvements. All Tenant Improvements shall be performed by Landlord’s
contractor, at Tenant’s sole cost and expense (subject to Landlord’s obligations
with respect to any portion of the TI Allowance used by Landlord in completing
the Tenant Improvements) and in substantial accordance with the Approved Plans
(as defined below), the Amendment and this Work Letter. To the extent that the
total projected cost of the Tenant Improvements (as projected by Landlord)
exceeds the TI Allowance (such excess, the “Excess TI Costs”), Tenant shall
advance to Landlord any Excess TI Costs within ten (10) days after receipt of an
invoice therefor, but in any case before Landlord commences the Tenant
Improvements. If Landlord is delayed in commencing the Tenant Improvements due
to Tenant’s failure to timely pay the Excess TI Costs to Landlord, then the TI
Deadline shall not be extended as a result of such delay. If the actual Excess
TI Costs are less than the Excess TI Costs paid by Tenant to Landlord, Landlord
shall credit Tenant with the overage paid by Tenant against Tenant’s Rent
obligations, beginning after Landlord has completed the final accounting for the
Tenant Improvements. If the cost of the Tenant Improvements (as projected by
Landlord) increases over Landlord’s initial projection, then Landlord may notify
Tenant and Tenant shall deposit any additional Excess TI Costs with Landlord in
the same way that Tenant deposited the initial Excess TI Costs. If Tenant fails
to pay, or is late in paying, any sum due to Landlord under this Work Letter,
then Landlord shall have all of the rights and remedies set forth in the Lease
for nonpayment of Rent (including the right to interest and the right to assess
a late charge), and for purposes of any litigation instituted with regard to
such amounts the same shall be considered Rent. All material and equipment
furnished by Landlord or its contractors as the Tenant Improvements shall be new
or “like new,” and the Tenant Improvements shall be performed in a first-class,
workmanlike manner.
2.1.    Work Plans. Landlord shall prepare and submit to Tenant for approval
schematics covering the Tenant Improvements prepared in conformity with the
applicable provisions of this Work Letter (the “Draft Schematic Plans”). The
Draft Schematic Plans shall contain sufficient information and detail to
accurately describe the proposed design to Tenant. Tenant shall notify Landlord
in writing within five (5) days after receipt of the Draft Schematic Plans
whether Tenant approves or objects to the Draft Schematic Plans and of the
manner, if any, in which the Draft Schematic Plans are unacceptable. Tenant’s
failure to respond within such five (5) day period shall be deemed approval by
Tenant. If Tenant reasonably objects to the Draft Schematic Plans, then Landlord
shall revise the Draft Schematic Plans and cause Tenant’s objections to be
remedied in the revised Draft Schematic Plans. Landlord shall then resubmit the
revised Draft Schematic Plans to Tenant for approval, such approval not to be
unreasonably withheld, conditioned or delayed. Tenant’s approval of or objection
to revised Draft Schematic Plans and Landlord’s correction of the same shall be
in accordance with this Section until Tenant has approved the Draft Schematic
Plans in writing or been deemed to have approved them. The iteration of the
Draft Schematic Plans that is approved or deemed approved by Tenant without
objection shall be referred to herein as the “Approved Schematic Plans.”
2.2.    Construction Plans. Landlord shall prepare final plans and
specifications for the Tenant Improvements that (a) are consistent with and are
logical evolutions of the Approved Schematic Plans and (b) incorporate any other
Tenant-requested (and Landlord-approved) Changes (as defined below). As soon as
such final plans and specifications (“Construction Plans”) are completed,
Landlord shall deliver the same to Tenant for Tenant’s approval, which approval
shall





--------------------------------------------------------------------------------




not be unreasonably withheld, conditioned or delayed. Such Construction Plans
shall be approved or disapproved by Tenant within five (5) days after delivery
to Tenant. Tenant’s failure to respond within such five (5) day period shall be
deemed approval by Tenant. If the Construction Plans are disapproved by Tenant,
then Tenant shall notify Landlord in writing of its reasonable objections to
such Construction Plans, and the parties shall confer and negotiate in good
faith to reach agreement on the Construction Plans. Promptly after the
Construction Plans are approved by Landlord and Tenant, two (2) copies of such
Construction Plans shall be initialed and dated by Landlord and Tenant, and
Landlord shall promptly submit such Construction Plans to all appropriate
Governmental Authorities for approval. The Construction Plans so approved, and
all change orders specifically permitted by this Work Letter, are referred to
herein as the “Approved Plans.”
2.3.    Changes to the Tenant Improvements. Any changes to the Approved Plans
(each, a “Change”) shall be requested and instituted in accordance with the
provisions of this Article 2 and shall be subject to the written approval of the
non-requesting party in accordance with this Work Letter.
(a)    Change Request. Either Landlord or Tenant may request Changes after
Tenant approves the Approved Plans by notifying the other party thereof in
writing in substantially the same form as the AIA standard change order form (a
“Change Request”), which Change Request shall detail the nature and extent of
any requested Changes, including (a) the Change, (b) the party required to
perform the Change and (c) any modification of the Approved Plans and the
Schedule, as applicable, necessitated by the Change. If the nature of a Change
requires revisions to the Approved Plans, then the requesting party shall be
solely responsible for the cost and expense of such revisions and any increases
in the cost of the Tenant Improvements as a result of such Change. Change
Requests shall be signed by the requesting party’s Authorized Representative.
(b)    Approval of Changes. All Change Requests shall be subject to the other
party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. The non-requesting party shall have five (5)
business days after receipt of a Change Request to notify the requesting party
in writing of the non-requesting party’s decision either to approve or object to
the Change Request. The non-requesting party’s failure to respond within such
five (5) business day period shall be deemed approval by the non-requesting
party.
3.Requests for Consent. Except as otherwise provided in this Work Letter, Tenant
shall respond to all requests for consents, approvals or directions made by
Landlord pursuant to this Work Letter within five (5) days following Tenant’s
receipt of such request. Tenant’s failure to respond within such five (5) day
period shall be deemed approval by Tenant.
4.TI Allowance.
4.1.    Application of TI Allowance. Landlord shall contribute, in the following
order, the TI Allowance and any Excess TI Costs advanced by Tenant to Landlord
toward the costs and expenses incurred in connection with the performance of the
Tenant Improvements, in accordance with Article 7 of the Amendment. If the
entire TI Allowance is not applied toward or reserved for the costs of the
Tenant Improvements, then Tenant shall not be entitled to a credit of such
unused portion of the TI Allowance. If the entire Excess TI Costs advanced by
Tenant to Landlord are not





--------------------------------------------------------------------------------




applied toward the costs of the Tenant Improvements, then Landlord shall
promptly return such excess to Tenant following completion of the Tenant
Improvements. Tenant may apply the TI Allowance for the payment of construction
and other costs in accordance with the terms and provisions of the Amendment.
4.2.    Approval of Budget for the Tenant Improvements. Notwithstanding anything
to the contrary set forth elsewhere in this Work Letter or the Amendment,
Landlord shall not have any obligation to expend any portion of the TI Allowance
until Landlord and Tenant shall have approved in writing the budget for the
Tenant Improvements (the “Approved Budget”). Prior to Landlord’s approval of the
Approved Budget, Tenant shall pay all of the costs and expenses incurred in
connection with the Tenant Improvements as they become due. Tenant shall
promptly reimburse Landlord for costs or expenses relating to the Tenant
Improvements that exceed the amount of the TI Allowance.
5.Miscellaneous.
5.1.    Incorporation of Lease Provisions. Sections 39.3 through 39.10 and
Sections 39.12 through 39.18 of the Existing Lease are incorporated into this
Work Letter by reference, and shall apply to this Work Letter in the same way
that they apply to the Existing Lease.
5.2.    General. This Work Letter shall not apply to improvements performed in
any additional premises added to the Premises at any time or from time to time,
whether by any options under the Lease or otherwise; or to any portion of the
Premises or any additions to the Premises in the event of a renewal or further
extension of the Term, whether by any options under the Lease or otherwise.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.
LANDLORD:
BMR-11388 SORRENTO VALLEY ROAD LP,
a Delaware limited partnership


By:    /s/ Marie Lewis        
Name:    Marie Lewis            
Title:    Vice President, Legal        


TENANT:
HALOZYME, INC.,
a California corporation


By:    /s/ Harry J. Leonhardt            
Name:    Harry Leonhardt             
Title:    Senior Vice President, General Counsel







